711 N.W.2d 304 (2006)
474 Mich. 1066
Nellie SCHULTZ and James Schultz, Plaintiffs-Appellees,
v.
HENRY FORD HEALTH SYSTEMS, d/b/a Riverside Osteopathic Hospital, Defendant-Appellant.
Docket No. 128993(47), COA No. 252643.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of December 8, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.